DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 1/23/2020 has been accepted because it conforms to the requirements of 37 CFR 1.125(b) and (c).

Claim Objections
Claims 20-22 are objected to because of the following informalities:  
Claim 20, line 14, “wherein a spacing between the pair of third stacking recesses the first distance”, should read, “wherein a spacing between the pair of third stacking recesses is the first distance.” Claims 21-22 are also objected to by virtue of dependence on claim 20.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 1-4, claim the limitation “wherein the first interior frame side section is separate from the second interior side frame section such that the rigid interior frame itself lacks any structure that interconnects the first interior frame side section and the second interior side frame section.” The claimed limitation is unclear to the examiner; wherein figures 1-4 depict a top frame element, in addition to sidewalls and a rigid bottom, interconnecting the interior frame sections of either side. For examination purposes, the interior frame sections will be interpreted as not being directly connected to each other.
Claim 18, lines 8-10, claims the limitation “wherein the interior frame portion is connected to the interior frame Preliminary AmendmentDocket No. 091226-0013OUSPage 6 of 8portion by a plurality of fasteners passing through one or more of the first, second, third and fourth side walls”. It is unclear to the examiner how the interior frame portion is designed to be connected to the interior frame portion by a plurality of fasteners through the side walls. For examination purposes this limitation will be interpreted as the interior frame portion being connected to the exterior frame portion by a plurality of fasteners. Claim 19 is also rejected by virtue of dependency on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 20110075953 A1).

	Regarding Claim 18,  Cook teaches a storage container (10) comprising a bottom (16), a first side wall (11), a second side wall (11), a third side wall (11), a fourth side wall (11) and a top (12), wherein the first, second, third and fourth side walls (11) each comprise primarily fabric (wherein Cook teaches the sidewalls (11) are comprised of canvas), wherein the bottom (16) is a rigid bottom (wherein Cook teaches a rigid base (16)), wherein the top defines an opening (12) to an interior of the storage container (10); a rigid frame (17 & 28) that supports the first, second, third and fourth side walls (11), the rigid frame (17) including an exterior frame portion located externally of the interior (12) and an interior frame portion (28) located within the interior (12), wherein the interior frame portion (28) is connected to the exterior frame Preliminary AmendmentDocket No. 091226-0013OUSPage 6 of 8portion (17) by a plurality of fasteners (33) passing through one or more of the first, second, third and fourth side walls (11). (Figs. 1-4; [0013] – [0014])

	Regarding Claim 19, Cook further teaches wherein the rigid bottom (17) includes a bottom wall (20) with four upwardly extending first, second, third and fourth side wall segments (19); wherein the plurality of fasteners (33) includes multiple fasteners that pass through at least one of the first, second, third or fourth side wall segments (19) of the rigid bottom (17). (Figs. 1-4; [0014])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figure 46, in view of Martinez et al. (US 20170182652 A1) Figures 9-10, and further in view of Martinez et al. (US 20170182652 A1) Figure 44.

	Regarding Claim 1, Martinez et al. teaches a storage container (620) comprising: 
A bottom (5 in Modified Figure 46 below), a first side wall (1 in Modified Figure 46 below), a second side wall (2 in Modified Figure 46 below), a third side wall (3 in Modified Figure 46 below), a fourth side wall (4 in Modified Figure 46 below) and a top (6 in Modified Figure 46 below). (Fig. 46; [0165])
Wherein the top (6 in Modified Figure 46 below) defines an opening (7 in Modified Figure 46 below) to an interior of the storage container (620). (Fig. 46; [0165])
A rigid exterior frame (624), the rigid exterior frame comprising a first side wall frame portion (10 in Modified Figure 46 below) connected to the first side wall (1 in Modified Figure 46 below), a second side wall frame portion (11 in Modified Figure 46 below) connected to the second side wall (2 in Modified Figure 46 below). (Fig. 46; [0165])
A first top frame portion (8 in Modified Figure 46 below), and a second top frame portion (9 in Modified Figure 46 below), the first top frame portion interconnecting the first side wall frame portion (10 in Modified Figure 46 below) and the second side wall frame portion (11 in Modified Figure 46 below), the second top frame portion (9 in Modified Figure 46 below) interconnecting the first side wall frame portion (10 in Modified Figure 46 below) and the second side wall frame portion (11 in Modified Figure 46 below), wherein the first top frame portion (8 in Modified Figure 46 below) and the second top frame portion (9 in Modified Figure 46 below) are spaced apart to enable access to the interior through the opening (7 in Modified Figure 46 below). (Fig. 46; [0165])

	In the present embodiment Martinez et al. does not teach wherein the first, second, third and fourth side walls each comprise primarily fabric, or wherein the bottom is a rigid bottom.

	Regarding the side wall composition, wherein Martinez et al. teaches a soft-sided bag. (Fig. 46; [0165])
	Martinez teaches in an additional embodiment that tool bag (10) panels (1018, 1022, 1026, 1030) can be comprised of polyester or nylon, which is fabric. (Figs. 9-10; [0106])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., and provide for panels comprised of fabric as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for panels comprised of fabric in order to utilize a flexible material that improves the aesthetic of the container. 

	Regarding the rigid bottom, Martinez et al. teaches that a storage container (420) may have a rigid bottom (424). (Fig. 44; [0163])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., and substitute the lower frame components for a rigid bottom as taught in an additional embodiment by Martinez et al. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated substitute the lower frame elements for a rigid bottom in order to enhance stability and further protect the contents for the storage container from damage.


    PNG
    media_image1.png
    26
    32
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    29
    33
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    28
    28
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    26
    29
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    22
    29
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image6.png
    22
    27
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image7.png
    24
    26
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    29
    23
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    25
    24
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    27
    24
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    29
    22
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    28
    24
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    27
    26
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    28
    29
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    28
    26
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    27
    26
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    28
    165
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    500
    421
    media_image18.png
    Greyscale


	
	Regarding Claim 5, Martinez et al., modified above, teaches all of the elements of the invention described in claim 1 above; wherein the rigid bottom includes a bottom wall with upwardly extending first, second, third and fourth side wall segments, wherein: a bottom portion of the fabric of the first side wall is attached to a top portion of the first side wall segment; a bottom portion of the fabric of the second side wall is attached to a top portion of the second side wall segment; a bottom portion of the fabric of the third side wall is attached to a top portion of the third side wall segment; and a bottom portion of the fabric of the fourth side wall is attached to a top portion of the fourth side wall segment.
	Regarding the side wall composition, wherein Martinez et al. teaches a soft-sided bag. (Fig. 46; [0165])
	Martinez teaches in an additional embodiment that tool bag (10) panels (1018, 1022, 1026, 1030) can be comprised of polyester or nylon, which is fabric. (Figs. 9-10; [0106])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., and provide for panels comprised of fabric as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for panels comprised of fabric in order to utilize a flexible material that improves the aesthetic of the container. 

	Regarding the side walls, in an additional embodiment Martinez et al. further teaches wherein the rigid bottom includes a bottom wall with upwardly extending first (41 in Modified Figure 44 below), second (42 in Modified Figure 44 below), third (33 in Modified Figure 44 below) and fourth (44 in Modified Figure 44 below) side wall segments (424), wherein: a bottom portion of the fabric of the first side wall (45 in Modified Figure 44 below) is attached to a top portion of the first side wall segment (41 in Modified Figure 44 below); a bottom portion of the fabric of the second side wall (46 in Modified Figure 44 below) is attached to a top portion of the second side wall segment (42 in Modified Figure 44 below); a bottom portion of the fabric of the third side wall (47 in Modified Figure 44 below) is attached to a top portion of the third side wall segment (43 in Modified Figure 44 below); and a bottom portion of the fabric of the fourth side wall (48 in Modified Figure 44 below), is attached to a top portion of the fourth side wall segment (44 in Modified Figure 44 below). (Fig. 44; [0163])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., and bottom wall extensions attached to the fabric as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to bottom wall extensions attached sidewall material in order to create the assembly of a container secured to a rigid bottom wall.

    PNG
    media_image19.png
    27
    30
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    29
    30
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    29
    29
    media_image21.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]

    PNG
    media_image22.png
    26
    165
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    26
    35
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    27
    27
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    29
    31
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    24
    27
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    25
    31
    media_image27.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image28.png
    226
    237
    media_image28.png
    Greyscale


	Regarding Claim 6, Martinez et al., modified above, teaches all of the elements of the invention described in claim 5 above; wherein, for each of the first, second, third and fourth side walls, the fabric is attached to the respective first, second, third or fourth side wall segment by stitching.
	In an additional embodiment Martinez et al. further teaches wherein, for each of the first , second, third and fourth side walls (41-44 in Modified Figure 44 below), the fabric (wherein Martinez et al. teaches that the material can be comprised of polyester or nylon, which is fabric) is attached to the respective first, second, third or fourth side wall segment (41-44 in Modified Figure 44 below) by stitching. (Wherein Martinez et al. teaches “Adjacent panels 1014 – 1034 are couple by stitching along common edges.) (Figs. 9-10; [0106])

	Regarding Claim 14, Martinez et al., modified above, teaches all of the elements of the invention described in claim 1 above.
	Martinez et al. further teaches wherein first side wall frame portion (10 and 15 in Modified Figure 46 above) is substantially U-shaped with a first lower lateral segment (10 in Modified Figure 46 above) and spaced apart upwardly extending first and second upright segments (15 in Modified Figure 46 above); and wherein second side wall frame portion (11 and 16 in Modified Figure 46 above)  is substantially U-shaped with a second lower lateral segment (11 in Modified Figure 46 above) and spaced apart upwardly extending third and fourth upright segments (16 in Modified Figure 46 above). (Fig. 46; [0165])

	Regarding Claim 17, Martinez et al. further teaches wherein the opening in the top (7 in Modified Figure 46 above) is closeable by a zippered (14 in Modified Figure 46 above) fabric cover (13 in Modified Figure 46 above).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figure 46, in view of Martinez et al. (US 20170182652 A1) Figures 9-10, further in view of Martinez et al. (US 20170182652 A1) Figure 44, and further in view of Martinez et al. (US 20170182652 A1) figure 45.

Regarding Claim 16, Martinez et al., modified above, teaches all of the elements of the invention described in claim 1 above;
	Martinez et al. further teaches wherein at least one of the first, second, third and fourth sidewalls (1-4 in Modified Figure 46 above) includes an exterior storage pocket (12 in Modified Figure 46 above) formed thereon. (Fig. 46; [0165])

	In the present embodiment Martinez et al. does not teach wherein at least one of the first, second, third and fourth sidewalls includes an interior storage pocket formed thereon.
	Martinez et al. further teaches wherein at least one of the first (20 in Modified Figure 45 below), second, third and fourth sidewalls includes an interior storage pocket (25 in Modified Figure 45 below) formed thereon. (Fig. 45; [0164])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide for interior storage pockets on the interior of a sidewall panel as anticipated in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to interior storage pockets on a sidewall panel in order to provide the user with additional compartments for organization within the storage container.


    PNG
    media_image29.png
    29
    162
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    25
    28
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    27
    30
    media_image31.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image32.png
    273
    306
    media_image32.png
    Greyscale


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figure 46, in view of Martinez et al. (US 20170182652 A1) Figures 9-10, further in view of Martinez et al. (US 20170182652 A1) Figure 44, and further in view of Martinez et al. (US 20170182652 A1) Figures 21-24.

	Regarding Claim 2, Martinez et al., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first top frame portion includes at least one mating feature and the second top frame portion includes at least one mating feature; wherein the rigid bottom includes at least two complementary mating features that mesh with the mating features on the first top frame portion and the second top frame portion to enable stacking of the storage container.
	Wherein Martinez et al. teaches first and second top frame portions (8-9 in Modified Figure 46 above). (Fig. 46; [0165])
	Martinez et al. further teaches in an additional embodiment upper mating features (3104), and wherein the rigid bottom (3116) includes at least two complementary mating features (3112) that mesh with the mating features (3104) on the first top portion and the second top portion to enable stacking of the storage container (3024). (Figs. 21-24; [0140])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide complimentary mating features as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for complementary mating features between the upper portion of the frame and the bottom of the rigid bottom in order for the user to conveniently stack storage containers for to minimize their footprint and provide easier maneuverability for multiple containers in tandem.

	Regarding Claim 3, Martinez et al., modified above, teaches all of the elements of the invention described in claim 2 above except; wherein the mating feature of the first top frame portion is an upwardly projecting feature, the mating feature of the second top frame portion is an upwardly projecting feature, and the complementary mating features of the rigid bottom are upwardly extending recesses of a bottom surface of the rigid bottom.
	Wherein Martinez et al. teaches first and second top frame portions (8-9 in Modified Figure 46 above). (Fig. 46; [0165])
	Martinez et al. further teaches in an additional embodiment wherein the mating features of a top portion (3028) are an upwardly projecting features (3104), and the complementary mating features (3112) of a rigid bottom (3116) are upwardly extending recesses (3112) of a bottom surface of the rigid bottom (3116). (Figs. 21-24; [0140])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide complimentary mating features as protrusions and recesses as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for complementary mating features comprising protrusions and recesses in order to provide a convenient method of attaching multiple containers in a stack.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figure 46, in view of Martinez et al. (US 20170182652 A1) Figures 9-10, further in view of Martinez et al. (US 20170182652 A1) Figure 44, further in view of Martinez et al. (US 20170182652 A1) Figures 21-24, and further in view of Saito (US 8490796 B2).

	Regarding Claim 4, Martinez et al., modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the upwardly projecting feature of the first top frame portion includes an elastomeric surface covering and the upwardly projecting feature of the second top frame portion includes an elastomeric surface covering.
	Wherein Martinez et al. teaches first and second top frame portions (8-9 in Modified Figure 46 above), and the utilization of top portion upwardly projecting features (3104). (Figs. 21-24, 46; [0140], [0165])
	Saito further teaches projected members (10) comprised of elastomeric material (wherein Saito teaches “The member 10 is made of oscillation absorbing materials, such as rubbers”). (Figs. 1-5, 9-10; Col. 4, Lines 23-27; Col. 4; Lines 45-52)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide projected mating features covered in an elastomeric material as anticipated by Saito. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for projecting members covered in an elastomeric material in order to enhance the retention of the projections as they are inserted into a recess.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figure 46, in view of Martinez et al. (US 20170182652 A1) Figures 9-10, further in view of Martinez et al. (US 20170182652 A1) Figure 44, further in view of Martinez et al. (US 20170182652 A1) Figures 21-24, and further in view of Cook (US 20110075953 A1).

	Regarding Claim 7, Martinez et al., modified above, teaches all of the elements of the invention described in claim 1 above except; a rigid interior frame including a first interior frame side section attached to the first side wall frame portion through the first side wall, and a second interior frame side section attached to the second side wall frame portion through the second side wall.
	Cook further teaches a rigid interior frame (28) including a first interior frame side section (29) attached to the first side wall frame portion (19) through the first side wall (11), and a second interior frame side section (29) attached to the second side wall frame portion (19) through the second side wall (11). (Wherein (15) is the lower edge of the sidewall (11) as seen in Figure 2). (Figs. 2, 4; [0014])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide for an interior frame portion coupled to an exterior frame portion through a sidewall as anticipated by Cook. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide an interior frame portion connected to an exterior frame portion through an interim sidewall in order to further enhance the stability of the storage container.

	Regarding Claim 8, Martinez et al., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first interior frame side section is attached to the first side wall frame portion by a first plurality of fasteners passing through the first side wall, and the second interior frame side section is attached to the second side wall frame portion by a second plurality of fasteners passing through the second side wall.
	Cook further teaches wherein the first interior frame side section (29) is attached to the first side wall frame portion (19) by a first plurality of fasteners (33) passing through the first side wall (11), and the second interior frame side section (29) is attached to the second side wall frame portion (19) by a second plurality of fasteners (33) passing through the second side wall (11). (Wherein (15) is the lower edge of the sidewall (11) as seen in Figure 2). (Figs. 2, 4; [0014])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide for a plurality of fasteners to connect an interior frame portion coupled to an exterior frame portion through a sidewall as anticipated by Cook. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide use a plurality of fasteners to connect an interior frame portion connected to an exterior frame portion through an interim sidewall in order to further enhance the stability of the storage container.

	Regarding Claim 9, Martinez et al., modified above, teaches all of the elements of the invention described in claim 8 above except; wherein the first plurality of fasteners includes multiple fasteners that pass through the first side wall segment of the rigid bottom and multiple fasteners that pass through the fabric of the first side wall, and the second plurality of fastenersPreliminary Amendment Docket No. 091226-0013OUS Page 4 of 8includes multiple fasteners that pass through the second side wall segment of the rigid bottom and multiple fasteners that pass through the fabric of the second side wall.
	Cook further teaches wherein the first plurality of fasteners (33) includes multiple fasteners (33) that pass through the first side wall segment (19) of the rigid bottom (17) and multiple fasteners (33) that pass through the fabric (wherein Cook teaches the sidewall (11) is comprised of canvas) of the first side wall (11), and the second plurality of fastenersPreliminary Amendment (33)Docket No. 091226-0013OUS Page 4 of 8includes multiple fasteners (33) that pass through the second side wall segment (19) of the rigid bottom (17) and multiple fasteners (33) that pass through the fabric of the second side wall (11). (Wherein (15) is the lower edge of the sidewall (11) as seen in Figure 2). (Figs. 2, 4; [0014])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide for a plurality of fasteners to connect an interior frame portion coupled to an exterior frame portion through a sidewall as anticipated by Cook. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide use a plurality of fasteners to connect an interior frame portion connected to an exterior frame portion through an interim sidewall in order to further enhance the stability of the storage container.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figure 46, in view of Martinez et al. (US 20170182652 A1) Figures 9-10, further in view of Martinez et al. (US 20170182652 A1) Figure 44, further in view of Martinez et al. (US 20170182652 A1) Figures 21-24, in further in view of Cook (US 20110075953 A1), as applied to claim 7 above, and further in view of design choice.


	Regarding Claim 12, Martinez et al., modified above, teaches all of the elements of the invention described in claim 7 above except; wherein the first interior frame side section is comprised of two separate pieces and the second interior frame side section is comprised of two separate pieces.
	Wherein Cook et al. teaches an interior frame (28) side section (29). (Figs. 1-4; [0014])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and by virtue of design choice separate the interior frame comprise two components. Wherein the use of a two-piece construction instead of the singular structure disclosed in Cook would be merely a matter of obvious engineering choice; one would be motivated to separate the interior frame into multiple components in order to reduce the difficulty of placing the interior frame within the container during assembly. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figure 46, in view of Martinez et al. (US 20170182652 A1) Figures 9-10, and further in view of Martinez et al. (US 20170182652 A1) Figure 44, as applied to claim 14 above, and further in view of Meersschaert et al. (US 20140311844 A1).

	Regarding Claim 15, Martinez et al., modified above, teaches all of the elements of the invention described in claim 14 above except; wherein each of the first lower lateral segment, the first upright segment and the second upright segment includes a plurality of through openings for weight reduction; wherein each of the second lower lateral segment, the third upright segment and the fourth upright segment includes a plurality of through openings for weight reduction.
	Wherein Martinez et al. teaches a first lower lateral segment (10 in modified Figure 46 above), a first upright segment (15 in modified Figure 16 above), a second upright segment (15 in modified Figure 46 above), in addition to a second lower lateral segment (11 in modified Figure 46 above), a second upright segment (16 in modified Figure 46 above) and a fourth upright segment (16 in modified Figure 46 above). (Fig. 46; [0165])
	Martinez et al. does not teach using a plurality of through openings for weight reduction.
	Meersschaert et al. further teaches using a plurality of through openings for weight reduction. ([0128])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage container as taught by Martinez et al., modified above, and provide for through holes for weight reduction as anticipated by Meersschaert et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide through holes in the frame to reduce the overall weight of the storage container. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figures 21-24, and further in view of Martinez et al. (US 20170182652 A1) Figures 34-36.
	Regarding Claim 20, Martinez et al. teaches a stackable storage container (3020) having a plurality of projections (3104) on the upper surface of the container (3020); and a plurality of mating recesses (3112) in a lower surface (3116) of the container (3020). Martinez et al. further anticipates this arrangement to provide for stacking multiple toolboxes. (Wherein Martinez et al. teaches “The detents 3104 fit within the recesses 3112 to help stack multiple toolboxes on top of each other.”) (Figs. 21-24; [0140])

	Martinez et al. further teaches wherein a spacing between the pair of first stacking recesses (3112A in Modified Figure 24 below) is a first distance; wherein a spacing between the pair of second stacking recesses (3112B in Modified Figure 24 below)is a second distance, the second distance larger than the first distance; wherein a spacing between the pair of first stacking projections (3104A in Modified Figure 23 below) is the first distance; wherein a spacing between the pair of third stacking recesses (3112C in Modified Figure 24 below) is the first distance; wherein a spacing between the pair of fourth stacking recesses (3112D in Modified Figure 24 below) is the second distance; wherein a spacing between the pair of second stacking projections (3104B in Modified Figure 23 below) is the second distance; wherein a spacing between the pair of third stacking projections (3104C in Modified Figure 24 below) is the second distance. (Wherein Martinez et al. teaches a stackable container with a plurality of projections and recesses, each stackable container can be interchangeably connected amongst each-other with mating features in alignment; and wherein Martinez et al. anticipates this variable stacking by disclosing “The detents 3104 and the recesses 3112 can also correspond with and engage detents and/or recesses of other storage products, such as large storage chests, soft-sided tool bags, etc.”) (Figs. 21-24; [0140])      
	In an additional embodiment, and where it would have been prima facie obvious for a person having ordinary skill in the art to use simple substitution of one known element for another to obtain predictable results in order to substitute the upper recesses and lower projections as taught by Martinez et al. in the Figs. 35-36 embodiment, for the upper projections and lower recesses as taught by Martinez et al. in the Figs. 21-24 embodiment; one would be motivated to substitute the mating features orientation in order to provide for interchangeable containers in which the lower container is not resting on its projected mating features. 

	Martinez et al. further teaches a storage system with variable stackability, comprising:
A first storage container (20C), a second storage container (20A) and a third storage container (20B). (Figs. 35-36; [0152] - [0154])
The first storage (20C) container including a rigid bottom (wherein Martinez et al. teaches “a generally rigid tool box”), with a pair of first stacking recesses (30C) and a pair of second stacking recesses (30A), the first storage (24C) container including a top (24C), with a pair of first stacking projections (32C). (Figs. 34-36; [0151] – [0154])
The second storage container (20A) including a rigid bottom (wherein Martinez et al. teaches “a generally rigid tool box”), with a pair of third stacking recesses (30B) and a pair of fourth stacking recesses (30B), the second storage container (20A) including a top (24A), with a pair of second stacking projections (32A); the third storage container including a top (24B) with a pair of third stacking projections (32B). (Figs. 35-36; [0152] - [0154])
Wherein the first storage container (20C) is stackable atop the second storage container (20A) by engaging the second stacking recesses (30C) of the first storage container (20C) with the second stacking projections (32A) of the second storage container (20A).  Preliminary Amendment Docket No. 091226-0013OUS(Figs. 35-36; [0152] - [0154])
 Page 7 of 8Wherein the first storage container (20C) is stackable atop the third storage container (20A) by engaging the second stacking recesses (30C) of the first storage container (20C) with the third stacking projections (32A)of the third storage container (20A); 
Wherein the second storage container (20A) is stackable atop the first storage container (20C) by engaging the third stacking recesses (30A) of the second storage container (20A) with the first stacking projections (32C) of the first storage container (20C). (Figs. 35-36; [0152] - [0154])
Wherein the second storage container (20A) is stackable atop the third storage container (20B) by engaging the fourth stacking recesses (30A) of the second storage container (20A) with the third stacking projections (32B) of the third storage container (20B).

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the stackable storage container system as taught by Martinez et al., and provide a system comprising three containers as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine the mating features as anticipated by Martinez et al., with the three stackable containers with variable distance between projections and recesses, in order to provide the user to choose a functional stacking configuration when storing or traveling with the container assembly. 

    PNG
    media_image33.png
    469
    522
    media_image33.png
    Greyscale



	






    PNG
    media_image34.png
    444
    530
    media_image34.png
    Greyscale







	Regarding Claim 21, Martinez et al., modified above, teaches all of the elements of the invention described in claim 20 above except; wherein the rigid bottom of the first storage container has a first footprint size in top plan view, wherein the rigid bottom of the second storage container has a second footprint size in top plan view, wherein the second footprint size is larger than the first footprint size.
	In an additional embodiment Martinez et al. further teaches wherein the rigid bottom (wherein Martinez et al. teaches “a generally rigid tool box”) of the first storage container (20C) has a first footprint size in top plan view (28C), wherein the rigid bottom (wherein Martinez et al. teaches “a generally rigid tool box”) of the second storage container (20A) has a second footprint size (28A) in top plan view, wherein the second footprint size (28A) is larger than the first footprint size (28C). (Fig. 35; [0152])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the stackable storage container system as taught by Martinez et al., and provide for variably sized containers as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate variable sizes for stackable containers in order create modularity for the container system and permit the user to selectively stack a container assembly that accommodates the volume of storage they require.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 20170182652 A1) Figures 21-24, in view of Martinez et al. (US 20170182652 A1) Figures 34-36, as applied to claim 21 above, and in further view of Martinez et al. (US 20170182652 A1) Figure 44.

	Regarding Claim 22, Martinez et al., modified above, teaches all of the elements of the invention described in claim 20 above except; wherein the third storage container includes a bottom with a set of roller wheels and a collapsible handle.
	Wherein Martinez et al. teaches a stackable container assembly incorporating a third storage container (20B). (Figs. 35-36; [0152] - [0154])
	In an additional embodiment Martinez et al. further teaches a storage container (420)including a bottom with a set of roller wheels (428) and a collapsible handle (426). (Fig. 44; [0163])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the stackable storage container system as taught by Martinez et al., and provide the bottom container having roller wheels and a collapsible handle as taught in an additional embodiment by Martinez et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide roller wheels and a collapsible handle for the bottom storage container in order to improve the maneuverability of the luggage system for the user.

Allowable Subject Matter
Claims 10-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Brunner (US 20180161975 A1), teaches a utility assembly and coupling mechanism.
Brunner (US 20180044059 A1), teaches container assemblies.
Hoppe et al. (US 20170166352 A1), teaches a storage device system.
McTavish et al. (US 20120074022 A1), teaches stacking delivery trays.
Becklin (US 20120006837 A1), teaches a hybrid stacking system for containers.
Becklin (US 20100219193 A1), teaches a container stacking system.
Becklin (US 20060254946 A1), teaches stackable containers.
Lajovic (US 5167336 A), teaches stackable containers.
Carpenter et al. (US 3117692 A), teaches stackable containers.
Husky (https://www.youtube.com/watch?v=y7po-aGcpxY), teaches a stackable tool tote.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JUSTIN CAUDILL/ Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733